Title: William Denny to the Provincial Commissioners, 29 December 1756
From: Denny, William
To: Provincial Commissioners


Gentlemen,
Philadelphia 29th: December 1756
Mr. Croghan, who has a Deputation from Sir William Johnson to manage Indian Affairs for this Part of the Northern District, has proposed, for the immediate Service of this and the other Colonies, to send one or two Messengers to the Sasquehannah Indians at Otsaningo, and to Teedyuscung at Diahogo, to come to meet him at Harris’s Ferry, where he will endeavour to engage some of the most skilful and discreet of them to go to the several Shawonese and Delaware Tribes of the Ohio Indians, in order to sound their Inclinations with respect to this Province, and if they shall be found well disposed, then to invite them to a Conference in the Spring, at some Place to be left to their Choice. As Money will be wanted for this Service, I recommend it to you to allow a Part out of the Remainder of the Thirty Thousand Pounds to defray the Expences which will accrue by these Messages and the intended Necessaries at Harris’s. This, which requires immediate Dispatch, is, I think, of so much Consequence as to merit a Preference to any other Matters. It is necessary that this Affair should be kept secret. I am Gentlemen, Your very humble Servant,
William Denny.
To the Provincial Commissioners.
